                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                         GREENEVILLE

 UNITED STATES OF AMERICA,                      )
                                                )
 v.                                             )              NO. 2:19-CR-52
                                                )
 BRANDON ISAIAH OTEY,                           )
                                                )
                   Defendant.                   )

                                               ORDER

          Defendant has filed a Motion to Continue [Doc. 15]. Defendant avers additional time is

 needed to review discovery and allow investigation to be completed to assist in the determination

 as to whether or not pretrial motions should be filed and to determine the proper resolution of the

 case. The United States did not oppose the motion.

          For those reasons and reasons stated on the record, Defendant has shown good cause to

 grant the relief requested in the motion. Notwithstanding the exercise of due diligence, counsel has

 not had sufficient time to discuss the case and review the discovery with Defendant. As a result,

 counsel has not had a reasonable amount of time in which to prepare adequately for the trial itself

 or even to determine the need to file pretrial motions. Defendant’s motion is GRANTED.

          The Court sets the following deadlines for this matter:

                                    New Scheduling Dates
      Trial Date                                         November 5, 2019, at 9:00 a.m.
                                                      U.S. District Judge Pamela L. Reeves
      Estimated length of trial                                       2 days

      Final   Pretrial     Conference/Motion               October 1, 2019, at 9:00 a.m.
      Hearing
      Defendant’s Pretrial Motions Due:                         September 13, 2019




Case 2:19-cr-00052-PLR-CRW Document 18 Filed 07/23/19 Page 1 of 2 PageID #: 35
   Government’s Responses Due:                                  September 27, 2019

   Plea Deadline                                                  October 22, 2019

   Requests for Special Jury Instructions                        5 days before trial



        For the reasons stated above, all time between the filing of this order and the new trial date

 identified above is hereby declared “excludable time” under the Speedy Trial Act. The ends of

 justice served by the granting of this continuance outweigh the best interests of the public and

 Defendant in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A).

        If Defendant and the United States enter into plea negotiations which prove successful, a

 fully-executed plea agreement shall be filed on or before the plea deadline identified above with

 an exact copy simultaneously furnished to the chambers of the district judge. All provisions in the

 Order on Discovery and Scheduling not explicitly amended by this order shall remain in effect.

                SO ORDERED:

                                               s/ Clifton L. Corker
                                               United States Magistrate Judge




Case 2:19-cr-00052-PLR-CRW Document 18 Filed 07/23/19 Page 2 of 2 PageID #: 36
